1940 Duke Street
Alexandria, VA 22314

In re Application of: 	 :
	Taiki Eda	 :	DECISION ON PETITION
Application No. 16/422,810	 :	 UNDER 37 C.F.R. § 1.59
Filed: May 24, 2019	 :	
For: COMPUTER CONTROL METHOD,	      :
        CONTROL PROGRAM AND	 :
        COMPUTER  	 :

This is a decision on the petition under 37 CFR § 1.59(b) filed on June 5, 2020 requesting to expunge information from the above identified application.

The Petition is DISMISSED.

Petitioner requests to expunge the Non-Patent Literature document “Expert Report of Mark
Claypool, PH.D” listed in the Information Disclosure Statement (IDS) filed by Applicant on May
15, 2020 because the documents was “determined to contain confidential information subject to a
protective order.”  Petitioner requests that the document at issue should have been submitted in accordance to MPEP § 724.02.

A proper petition under 37 CFR § 1.59(b) must contain:

(A)    	a clear identification of the information to be expunged without disclosure of the
details thereof;
(B)     	a clear statement that the information to be expunged is trade secret material,
proprietary material, and/or subject to a protective order, and that the
information has not been otherwise made public;
(C)     	a commitment on the part of the petitioner to retain such information for the period of enforceability of any patent with regard to which such information is submitted;
(D)     	a statement that the petition to expunge is being submitted by, or on behalf of,
the party in interest who originally submitted the information;
(E)     	the fee as set forth in 37 CFR 1.17(g) for a petition under 37 CFR 1.59(b).

The petition to expunge lacks a statement that the petition to expunge is being submitted by, or on behalf of, the party in interest who originally submitted the information. Therefore, the petition to expunge has failed to meet all the conditions required.



Any questions regarding this decision should be directed to Anna Momper at (571) 270-5788.

/WENDY R GARBER/Director, 3600                                                                                                                                                                                                                                                                                                                                                                                                        
					
Wendy Garber, Director
Technology Center 3600
(571) 272-5150

WG/am: 4/7/2021